United States Court of Appeals
                                FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 21-7046                                                             September Term, 2021
                                                                        FILED ON: JUNE 24, 2022
LUIS R. MARTINEZ,
                          APPELLANT

v.

CONSTELLIS/TRIPLE CANOPY,
                   APPELLEE


                               Appeal from the United States District Court
                                       for the District of Columbia
                                           (No. 1:20-cv-00153)



        Before: WILKINS, KATSAS and JACKSON ∗, Circuit Judges

                                               JUDGMENT

       This appeal was considered on the record, briefs, and oral arguments of the parties. The
Court has accorded the issues full consideration and determined that they do not warrant a
published opinion. See FED R. APP. P. 36; D.C. CIR. R. 36(d). For the reasons set out below, it is
        ORDERED AND ADJUDGED that the judgment of the District Court be AFFIRMED.
        Luis Martinez works as an armed security guard at the Ronald Reagan International Trade
Center in Washington, D.C. Armed security guards are required to be clean-shaven, but because
Martinez has chronic folliculitis and a surgical scar on his face, his employer, Constellis/Triple
Canopy, Inc. (“Constellis”), exempted him from the shaving requirement and allowed him to
maintain a beard on the job. In his amended complaint, Martinez alleges that a supervisor,
Williams, subjected him to a hostile work environment by repeatedly harassing him about his facial
hair and making inappropriate comments about the length and shape of his beard. Martinez also
contends that another supervisor, Major Rouse, subjected him to a hostile work environment and
falsely imprisoned him. Specifically, Martinez alleges that Major Rouse summoned him to
complete a “survey.” Am. Compl. ¶¶ 19–22. Major Rouse escorted Martinez into his car and
drove Martinez to an off-site drug testing facility for a random urinalysis. Martinez contends that
Major Rouse’s actions were inconsistent with Constellis’s drug testing policy.

∗
 Judge Jackson was a member of the panel at the time the case was argued but did not participate in the disposition
of this matter.
        In count one of the amended complaint, Martinez alleges that Williams and Major Rouse
subjected him to a hostile work environment, in violation of the District of Columbia Human
Rights Act (“DCHRA”), D.C. Code § 2-1402.11. In count two, Martinez contends that Major
Rouse falsely imprisoned him under the common law of the District of Columbia. Constellis
moved to dismiss Martinez’s amended complaint for failure to state a claim upon which relief can
be granted. FED. R. CIV. P. 12(b)(6). The District Court granted the motion. First, the District
Court dismissed Martinez’s hostile work environment claim because Martinez’s allegations were
insufficient to establish that the harassment he faced was “severe and pervasive enough to affect a
term, condition, or privilege of employment,” which is a necessary element of the claim.
Campbell-Crane & Assocs., Inc. v. Stamenkovic, 44 A.3d 924, 933 (D.C. 2012) (cleaned up). Next,
the District Court dismissed the false imprisonment claim because Martinez did not show that he
was detained against his will. Rather, in the District Court’s view, the factual allegations reflected
that Martinez voluntarily submitted to Major Rouse’s direction.

        “This court reviews de novo a district court decision granting a motion to dismiss under
Federal Rule of Civil Procedure 12(b)(6).” Western Org. of Res. Councils v. Zinke, 892 F.3d 1234,
1240 (D.C. Cir. 2018). “When reviewing the grant of a motion to dismiss, the court must treat the
complaint’s factual allegations as true, and must grant [the] plaintiff the benefit of all inferences
that can be derived from the facts alleged.” Id. at 1240–41 (internal quotation marks and citation
omitted) (alteration in original). But “[t]o survive a motion to dismiss, a complaint must contain
sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Iqbal, 556 U.S. at 678. “Threadbare recitals of the elements of a cause of action, supported by
mere conclusory statements, do not suffice.” Id.
        We first consider Martinez’s claim that Constellis subjected him to a hostile work
environment. To establish a claim of discrimination based on a hostile work environment under
the DCHRA, the plaintiff must show: (1) “that he is a member of a protected class”; (2) “that he
has been subjected to unwelcome harassment”; (3) “that the harassment was based on membership
in a protected class”; and (4) “that the harassment is severe and pervasive enough to affect a term,
condition, or privilege of employment.” Stamenkovic, 44 A.3d at 933 (cleaned up). Accepting
Martinez’s factual allegations as true, which we must do at this stage, there is no question that
Williams’s conduct towards Martinez was inappropriate. And we agree with the District Court
that Martinez established the first three elements of a hostile work environment claim. However,
Martinez did not plead any facts that show that the harassment altered the “conditions of [his]
employment” and “create[d] an abusive working environment.” Barrett v. Covington & Burling
LLP, 979 A.2d 1239, 1245 (D.C. 2009) (internal quotation marks and citations omitted). Thus,
we uphold the District Court’s dismissal of Martinez’s hostile work environment claim.
        Next, Martinez failed to allege plausibly that Major Rouse falsely imprisoned him. To
show false imprisonment, a plaintiff must establish (1) “the detention or restraint of one against
his will, within boundaries fixed by the defendant” and (2) “the unlawfulness of the restraint.”
Faniel v. Chesapeake & Potomac Tel. Co. of Maryland, 404 A.2d 147, 150 (D.C. 1979) (citation
omitted). Martinez did not allege facts that would satisfy plausibly the first element of a false
imprisonment claim because he voluntarily got into the car at the request of his supervisor. Id. at
152 (“Submission to the mere verbal direction of another, unaccompanied by force or threats of
any character does not constitute false imprisonment.”). And the amended complaint does not
support an inference that Major Rouse’s conduct “was of such character as to cause [Martinez] to
reasonably fear he would resort to violence” if Martinez did not comply. Id. at 151 n.12 (quotation
marks and citation omitted). Accordingly, we are bound by District of Columbia precedent to find
that Martinez has failed to state a claim for false imprisonment. Therefore, the District Court’s
dismissal of Martinez’s common law false imprisonment claim was proper.
        Finally, Martinez argues that the District Court abused its discretion when it dismissed his
amended complaint with prejudice and denied him leave to file a second amended complaint. This
argument lacks merit. At the outset, we note that the District Court did not specify whether its
dismissal of Martinez’s amended complaint was with or without prejudice. Under these
circumstances, we presume that it is with prejudice. FED. R. CIV. P. 41(b) (“Unless the dismissal
order states otherwise, a dismissal under this subdivision (b) and any dismissal not under this rule-
-except one for lack of jurisdiction, improper venue, or failure to join a party under Rule 19--
operates as an adjudication on the merits.”); see also Rollins v. Wackenhut Servs., Inc., 703 F.3d
122, 131 (D.C. Cir. 2012). And dismissal with prejudice is appropriate when, as here, amendment
would not cure the deficiencies in the complaint. See Firestone v. Firestone, 76 F.3d 1205, 1209
(D.C. Cir. 1996). The District Court already gave Martinez one opportunity to amend his
complaint, and Martinez has identified no facts that might make a second amended complaint
viable. Cf. Belizan v. Hershon, 495 F.3d 686, 688 (D.C. Cir. 2007) (prior “unsuccessful attempts
to replead the claim adequately demonstrated” that plaintiffs “could not plead additional facts
consistent with, but sufficient to cure the deficiency in, their original pleadings”). Furthermore,
the District Court had no duty to act sua sponte and give Martinez another opportunity to amend
the complaint. Rather, a plaintiff is required to move to amend. Gov’t of Guam v. Am. President
Lines, 28 F.3d 142, 150 (D.C. Cir. 1994) (“The normal procedure for requesting an amendment to
the complaint in federal court is to file a FED. R. CIV. P. 15 motion to amend together with the
proposed amendment or new pleading.”) (internal quotation marks and citation omitted).
Likewise, under District Court Local Rules 7(i) and 15.1, a plaintiff must move for leave to file an
amended complaint and attach a copy of the proposed amended pleading to the motion. D.D.C.
LOCAL R. 7(i), 15.1; see also IMAPizza, LLC v. At Pizza Ltd., 965 F.3d 871, 875–76 (D.C. Cir.
2020). Martinez did not comply with these requirements.
       Consistent with the foregoing, we affirm the judgment of the District Court.
        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate herein until seven days after resolution of any timely
petition for rehearing or petition for rehearing en banc. See FED. R. APP. P. 41(b); D.C. CIR. R.
41(a)(1).
                                           Per Curiam
                                                              FOR THE COURT:
                                                              Mark J. Langer, Clerk

                                                      BY:     /s/
                                                              Daniel J. Reidy
                                                              Deputy Clerk